ON MOTION

ORDER

MAYER, Circuit Judge.
Sonja Spain moves for reconsideration of the court’s February 10, 2005 order dismissing her petition for review for failure to file her brief and moves for an extension of time, until 60 days after the court reinstates her petition for review, to file her brief. Spain states that the Department of Homeland Security (DHS) consents.
Spain asserts that reinstatement and a short stay are indicated because she has an appeal before the Merit Systems Protection Board concerning similar issues and she wishes to confer with DHS and the Board to determine how to proceed.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The February 10, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*966(3) Spain’s brief is due within 60 days of the date of filing of this order.